Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 1 of 36 PageID# 945




                         ,QWKH0DWWHURI



                            3URFHHGLQJV

                           0D\
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 2 of 36 PageID# 946

                                                                                 1
                                     Proceedings                         5/17/2019


       1                  IN THE UNITED STATES DISTRICT COURT

       2                  FOR THE EASTERN DISTRICT OF VIRGINIA

       3                           Alexandria Division

       4

       5    -----------------------------------:

       6    UNITED STATES OF AMERICA,                :

       7                      Plaintiff,             :

       8    vs.                                      : Case No.

       9    BIJAN RAFIEKIAN,                         : 1:18-cr-00457

      10                      Defendant.             :

      11    -----------------------------------:

      12                                            Alexandria, Virginia

      13                                            Friday, May 17, 2019

      14

      15                    The above-entitled matter came on to be

      16    heard before the HONORABLE ANTHONY J. TRENGA, Judge in

      17    and for the United States District Court for the

      18    Eastern District of Virginia, located at 401 Courthouse

      19    Square, Alexandria, Virginia, commencing at 9:45 a.m.,

      20    when were present on behalf of the respective parties:

      21

      22


    Casamo & Associates              703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 3 of 36 PageID# 947

                                                                                 2
                                     Proceedings                         5/17/2019


       1                         A P P E A R A N C E S

       2

       3    On behalf of Plaintiff:

       4       JAMES P. GILLIS, ESQUIRE

       5       JOHN T. GIBBS, ESQUIRE

       6       Assistant U.S. Attorneys

       7       United States Attorney's Office,

       8       Eastern District of Virginia

       9       2100 Jamieson Avenue

      10       Alexandria, Virginia 22314

      11

      12       EVAN N. TURGEON, ESQUIRE

      13       Trial Attorney

      14       Counterintelligence and Export Control Section

      15       National Security Division

      16       U.S. Department of Justice

      17       950 Pennsylvania Avenue, Northwest

      18       Washington, D.C. 20530

      19

      20

      21

      22


    Casamo & Associates              703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 4 of 36 PageID# 948

                                                                                 3
                                       Proceedings                       5/17/2019


       1                         A P P E A R A N C E S

       2                                (Continued)

       3

       4    On behalf of Defendant:

       5       ROBERT TROUT, ESQUIRE

       6       Trout, Cacheris & Solomon, PLLC

       7       1627 Eye Street, Northwest, Suite 1130

       8       Washington, D.C. 20006

       9

      10       MARK J. MACDOUGALL, ESQUIRE

      11       STACEY H. MITCHELL, ESQUIRE

      12       Akin, Gump, Strauss, Hauer & Feld, LLP

      13       Robert S. Strauss Tower

      14       2001 K Street, Northwest

      15       Washington, D.C. 20006-1037

      16

      17       JOHN CULLEN MURPHY, ESQUIRE

      18       Akin, Gump, Strauss, Hauer & Feld, LLP

      19       One Bryant Park

      20       Bank of America Tower

      21       New York, New York 10036-6745

      22                           *    *   *   *     *


    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 5 of 36 PageID# 949

                                                                                 4
                                        Proceedings                      5/17/2019


       1                           P R O C E E D I N G S

       2                  THE CLERK:    Criminal Number 2018-457,

       3    United States of America versus Bijan Rafiekian.

       4                  MR. GILLIS:    Good morning.     Jim Gillis,

       5    John Gibbs and Evan Turgeon for the United States.

       6                  THE COURT:    Good morning.

       7                  MR. TROUT:    Good morning, Your Honor.

       8    Robert Trout, Stacey Mitchell, Mark MacDougall and

       9    Jack Murphy on behalf of the defendant.

      10                  Your Honor, I will be the one arguing the

      11    motion with respect to the motion to compel, and

      12    Mr. Murphy will be arguing the motion on the

      13    kickbacks issue.

      14                  THE COURT:    All right.     I reviewed the

      15    briefing.      Let me please hear from counsel.

      16                  MR. TROUT:    Thank you, Your Honor.     On the

      17    motion to compel, we have a very specific request.

      18    It is that we -- that the government produced

      19    evidence that would demonstrate that the senior

      20    officials in the Turkish government, President

      21    Erodgan and his senior subordinates, would object to,

      22    would find anathema any comparison of the Muslim


    Casamo & Associates                 703 837 0076                www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 6 of 36 PageID# 950

                                                                                 5
                                       Proceedings                       5/17/2019


       1    Brotherhood to terrorists, any designation of the

       2    Muslim Brotherhood to a terrorist organization or any

       3    comparison to the Gulenists, whom these Turkish

       4    officials view as terrorists.

       5                  We believe, Your Honor, that when you look

       6    at what the issue is in this case, which is whether

       7    the defendant agreed to operate in the United States

       8    under the direction and control of the government of

       9    Turkey or Turkish officials, that this evidence is

      10    highly relevant.      You will recall that the op-ed --

      11    that the Flynn op-ed from January -- excuse me, from

      12    November 8, 2016, clearly compared at great length

      13    the Muslim Brotherhood to the Gulenists as a way of

      14    demonizing the Gulenists --

      15                  THE COURT:   Before the American public.

      16                  MR. TROUT:   Before the American public.

      17                  -- and the information that we're looking

      18    for, Your Honor, is clearly that Turkey and the

      19    Turkish government would never have sanctioned such a

      20    comparison, especially to the American public.

      21                  We have -- in the reply brief, Your Honor,

      22    we included some material, including a reference to


    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 7 of 36 PageID# 951

                                                                                 6
                                     Proceedings                         5/17/2019


       1    testimony from Secretary Tillerson before the House

       2    Foreign Affairs Committee.       Secretary Tillerson made

       3    it very clear that condemning the Muslim Brotherhood

       4    as a terrorist organization would present problems,

       5    specifically for Turkey.      Your Honor, we do not

       6    believe that Secretary Tillerson was winging it.           We

       7    think that he was basing his testimony on the basis

       8    of agreed wisdom developed in the Department of

       9    State, briefing books that would essentially

      10    substantiate exactly the point that we're trying to

      11    make.   And especially to an American audience,

      12    President Erodgan would clearly not want this sort of

      13    comparison of the Muslim Brotherhood to be made to

      14    terrorists, and I think the point that we make about

      15    Secretary Tillerson's testimony to the Foreign

      16    Affairs Committee is precisely the point.         They do

      17    not want this government to condemn the Muslim

      18    Brotherhood.      It will complicate the relationship.

      19                  And so it seems to us, very clear, that

      20    this is highly exculpatory because it would

      21    demonstrate that the Turkish government was in no way

      22    involved in the development of this op-ed piece.


    Casamo & Associates              703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 8 of 36 PageID# 952

                                                                                 7
                                       Proceedings                       5/17/2019


       1    There is actually no evidence that we have seen that

       2    the Turkish government or anyone in Turkey -- in the

       3    Turkish government and any official had an advance

       4    copy of the op-ed piece.        We have seen no evidence

       5    that the Turkish government itself or any Turkish

       6    official himself or herself actually reacted after

       7    the fact to the piece.

       8                  The government, in its response, has

       9    essentially made a jury argument that, well,

      10    Alptekin, in Turkey, expressed appreciation for the

      11    op-ed.   They would argue he embraced the op-ed.          And

      12    in that regard, Your Honor, I would like to refer the

      13    Court to one of the exhibits that was actually

      14    attached to the government's brief.        You will recall

      15    Attachment A is an e-mail from November 2nd.          This is

      16    the e-mail -- the first e-mail that our client,

      17    Mr. Rafiekian sent to Mr. Alptekin attaching for the

      18    first time a draft of the op-ed for comment.          This

      19    was in response --

      20                  THE COURT:   Right.    I remember the e-mail.

      21                  MR. TROUT:   So that was on November 4th.

      22    And if you go to Attachment B, which is going to be


    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 9 of 36 PageID# 953

                                                                                 8
                                     Proceedings                         5/17/2019


       1    Government Exhibit 48-A, you see that there was a

       2    telephone -- there was a conversation between

       3    Mr. Alptekin and Mr. Rafiekian, and Mr. Rafiekian now

       4    sends a further draft.      There's not a dime's worth of

       5    difference between the two drafts in any material

       6    way, but here's what he said:       Ekim, I just left

       7    M.F., Michael Flynn.      The arrow has left the bow.

       8    The attached article will be published on Monday.

       9    Attaches the revised draft, and, again, there is no

      10    difference.      This is a very high-profile exposure one

      11    day before the election.      I -- and this is an

      12    important sentence.      I told M.F. about your advice

      13    and concern.      He wants you to know that he

      14    appreciates your professional and valuable advice on

      15    a personal level.      I can tell you, from working

      16    together closely for over a decade, that he places a

      17    significant value on this type of insight in the best

      18    military traditions.      Your Honor, that amounts to

      19    politesse.      It is diplomatic speak for thanks for

      20    your comments, noted, rejected.

      21                  So there is evidence in the record that

      22    actually contradicts the point that the government


    Casamo & Associates              703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 10 of 36 PageID# 954

                                                                                    9
                                        Proceedings                         5/17/2019


       1    would make, and the reality is that these are just

       2    jury arguments.       We'll have an opportunity to make

       3    this argument to the jury just as the government will

       4    make its argument.

       5                   THE COURT:   Right.

       6                   MR. TROUT:   We point that out, we give the

       7    government a preview of what we might be talking

       8    about because we have nothing to hide.            We want the

       9    Court to be fully informed.          And the more informed

      10    the Court is on these issues, the better from our

      11    perspective.

      12                   That is a reminder to us -- to me, Your

      13    Honor.    We were surprised, shocked, in fact, to read

      14    that the government is taking the position that

      15    Turkey paid for the op-ed, that Turkey paid Flynn --

      16    the fees to Flynn Intel Group.             We see no evidence of

      17    that.    If it exists, it's well hidden.          And we would

      18    ask the Court to insist either that they acknowledge

      19    that there is no such evidence or to tell us without

      20    further delay exactly what that evidence is, Bates

      21    numbers, so that we know where to go find it because

      22    right now, we have seen no evidence that Turkey


     Casamo & Associates                703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 11 of 36 PageID# 955

                                                                                 10
                                        Proceedings                       5/17/2019


       1    funded this work by Flynn Intel Group.

       2                   THE COURT:   Well, that will be their

       3    obligation at trial.        So...

       4                   MR. TROUT:   Right.    Your Honor, just last

       5    issue on this.       The government is making available to

       6    us a lot of information from the Department of State.

       7    It relates to the extradition efforts for Mr. Gulen.

       8    So the fact that they are willing to go to the State

       9    Department to look for information is useful, but

      10    what we need is the information from the State

      11    Department specifically that we have identified.

      12    It's a specific request under Brady.         We've told them

      13    where to look, and we think there's no excuse for

      14    them not going through that trouble.

      15                   THE COURT:   All right.

      16                   MR. TROUT:   Thank you.

      17                   MR. GIBBS:   Your Honor, I think at one

      18    point in Mr. Trout's argument, he sort of made a

      19    distinction between evidence and argument.          I think

      20    that's really the issue here is the defense has asked

      21    the government two months -- less than two months

      22    before trial now to provide information from the


     Casamo & Associates                703 837 0076                www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 12 of 36 PageID# 956

                                                                                11
                                      Proceedings                        5/17/2019


       1    State Department and intelligence agencies, which

       2    undoubtedly would include CIA, NSA and probably DIA,

       3    about a foreign head of state and a foreign

       4    government and sort of what our government's

       5    assessment of that government is and sort of what

       6    their interests are.

       7                   You know, the request starts off as asking

       8    about President Erodgan and whether he's ever been a

       9    member of or affiliated with or sympathetic to the

      10    Muslim Brotherhood.      It's an incredibly expansive

      11    request.       The problem is at the end of it, they just

      12    want to be able to make an argument.         They want to be

      13    able to say because President Erodgan or the

      14    government of Turkey was sympathetic to the Muslim

      15    Brotherhood, this notion that they would have an

      16    agency relationship with someone who would criticize

      17    the Muslim Brotherhood is anathema, it's something

      18    they would be opposed to.       That's an argument.

      19                   There's not going to be evidence of -- even

      20    if there's evidence of Erodgan being sympathetic to

      21    or a member of the Muslim Brotherhood, the defense

      22    already has that.      They attached at least three


     Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 13 of 36 PageID# 957

                                                                                12
                                      Proceedings                        5/17/2019


       1    articles that talked about -- that they talked about

       2    Rex Tillerson.       That evidence was out there.     If they

       3    want to present that evidence, they could put on an

       4    expert who would say that.       But the argument that

       5    they want to attach to that evidence that there's no

       6    way that this agency relationship could exist because

       7    it's so anathema, that's an argument they can make,

       8    and then we can obviously make our own

       9    counterargument.       But to ask the government to go and

      10    search what would undoubtedly be highly classified

      11    evidence on this wild goose chase -- because even if

      12    there was evidence -- you know, even if there was

      13    information that said -- you know, from some analyst

      14    at CIA that said President Erodgan is sympathetic to

      15    the Muslim Brotherhood, they're not going to say, and

      16    that sympathy is so great that if he ever entered

      17    into an agency relationship, he wouldn't be able to

      18    maintain it with someone who criticized the Muslim

      19    brotherhood.

      20                   So, you know, this is just a case where

      21    this request is so broad, so unreasonable, especially

      22    in light of the op-ed itself.        I mean, defense


     Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 14 of 36 PageID# 958

                                                                                  13
                                      Proceedings                          5/17/2019


       1    focused exclusively on the Muslim Brotherhood, but if

       2    the Court -- I know the Court has read the article,

       3    the op-ed.       It's focused on Gulen.     It's not focused

       4    on the Muslim Brotherhood.       Does it mention the

       5    Muslim Brotherhood?       Absolutely.     And as Your Honor

       6    pointed out, the op-ed was aimed at the American

       7    people.    For many people in this country, the Muslim

       8    Brotherhood is not seen in a positive light.          So we

       9    have an op-ed about Gulen that talks about the Muslim

      10    Brotherhood and then Osama bin Laden and Ayatollah

      11    Khomeini.       The thrust of it is clearly discrediting

      12    Fethullah Gulen.

      13                   And finally, Your Honor, the crux of the

      14    951 charge is to hide the hand of Turkey in trying to

      15    influence the American people.           So in an incredibly

      16    clever way, the fact that there's some information in

      17    there about the Muslim Brotherhood could well be some

      18    sort of misdirection.       Because anyone who is

      19    sophisticated in these matters could look at that and

      20    say, well, they said something negative about the

      21    Muslim Brotherhood.       Turkey probably isn't behind

      22    this because they like the Muslim Brotherhood.


     Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 15 of 36 PageID# 959

                                                                                   14
                                        Proceedings                         5/17/2019


       1                   But, Your Honor, again, I think the

       2    ultimate point comes down to the fact that the

       3    defense requested this information in January.           They

       4    waited three months to file the motion to compel.

       5    We're now two months out from trial.           They're asking

       6    us to conduct this expansive wild goose chase

       7    throughout a number of intelligence agencies,

       8    throughout the State Department for information that

       9    undoubtedly will be highly classified to get

      10    ultimately information that they already have, that

      11    Erodgan and the Turkish government are sympathetic to

      12    the Muslim Brotherhood, so they can make an argument

      13    and build upon that.        But that argument is not going

      14    to be in any of those places, and it's inappropriate

      15    to send the government off on that wild goose chase.

      16    Thank you, Your Honor.

      17                   THE COURT:   All right.     Mr. Trout.

      18                   MR. TROUT:   Thank you, Your Honor.      Well,

      19    of course, we're going to be making arguments, but

      20    we're going to be making those arguments on the basis

      21    of evidence and that's what we're looking for, Your

      22    Honor.    We don't have the resources to hire and


     Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 16 of 36 PageID# 960

                                                                                15
                                        Proceedings                      5/17/2019


       1    Mr. Rafiekian does not have the resources to hire an

       2    expert.    And if there are experts out there who agree

       3    with --

       4                   THE COURT:   Well, it sounds like you

       5    already have the information you need to make the

       6    argument.

       7                   MR. TROUT:   Well, we do want to make sure

       8    that we have evidence.         We do believe that if we --

       9    for example, if we did have an expert, we can expect

      10    that the government would try to impeach that expert,

      11    try to argue bias, try to maybe show that the expert

      12    was some hack.       And what we believe is that they --

      13    all of that would be done in the face of the reality

      14    that the government's own experts agree with the

      15    point and that's wrong.

      16                   And so, Your Honor, what we -- if you want

      17    to narrow the scope, that's fine but as I say, I

      18    don't believe that Secretary Tillerson was making it

      19    up on the fly.       I think that there would have been

      20    briefing books and there would be, you know, kind of

      21    an agreed wisdom within the State Department that,

      22    yes, this is going to be a complication for our


     Casamo & Associates                703 837 0076                www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 17 of 36 PageID# 961

                                                                                16
                                        Proceedings                      5/17/2019


       1    relationship with Turkey and, yes, it was intended

       2    for a U.S. audience, which is exactly why Erodgan

       3    would have objected most vociferously.

       4                   The question here is -- and this will be

       5    argument, but the question is, did Mr. Rafiekian

       6    agree to operate under the direction and control of

       7    Turkey?    And I can't imagine what could be more

       8    exculpatory than an op-ed piece that includes

       9    significant elements that Turkey clearly would have

      10    found anathema.       And for that reason, Your Honor, we

      11    believe that even a narrow search will yield the

      12    information that we're looking for --

      13                   THE COURT:   All right.

      14                   MR. TROUT:   -- that we could perhaps use

      15    that as an admission by a party, and it would be

      16    evidence in that sense.

      17                   THE COURT:   All right.

      18                   MR. TROUT:   Thank you.

      19                   THE COURT:   Thank you.     Let me hear the

      20    second motion as well.         Mr. MacDougall.

      21                   Oh, I'm sorry.    Yes, sir.    I think the

      22    government has essentially agreed to your position.


     Casamo & Associates                703 837 0076                www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 18 of 36 PageID# 962

                                                                                  17
                                         Proceedings                       5/17/2019


       1                   MR. MURPHY:    Good morning, Your Honor.

       2    Yes, in part.       The government has acknowledged that

       3    it won't be using the term "kickback" in connection

       4    with its opening statement or in connection with its

       5    questioning of witnesses --

       6                   THE COURT:    Right.

       7                   MR. MURPHY:    -- but it does wish to use

       8    that term in its closing argument.

       9                   THE COURT:    Right.

      10                   MR. MURPHY:    The issue here is pretty

      11    straightforward that the government admits that the

      12    term "kickback" implies illegality.         And they don't

      13    claim that these payments themselves were actually

      14    illegal.       Mr. Rafiekian has not been charged with any

      15    crime arising from these payments.          He has been

      16    charged with failing to register as a foreign agent

      17    and with making false statements in a FARA filing.

      18    Now, none of the false statements in that FARA filing

      19    actually have anything to do with the payments at

      20    issue.

      21                   So under those circumstances, it would be

      22    highly prejudicial for the government to refer to


     Casamo & Associates                 703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 19 of 36 PageID# 963

                                                                                  18
                                         Proceedings                       5/17/2019


       1    those payments as kickbacks or to otherwise suggest

       2    that they were illegal.          It's basically a backdoor

       3    way, Your Honor, for the government to suggest to the

       4    jury that the defendant has committed other crimes

       5    for which he has not been charged.          If the government

       6    were allowed to use the term, the jury might conclude

       7    incorrectly that the payments themselves were illegal

       8    and might, therefore, reason that Mr. Rafiekian is

       9    more likely to be guilty of the crimes for which he

      10    has been charged.       There's no reason to allow the

      11    possibility for that prejudice or confusion into this

      12    trial.

      13                   So for these reasons, we would request that

      14    even in the closing argument, the government be

      15    precluded from using the term "kickback."

      16                   THE COURT:    All right.

      17                   MR. MURPHY:    Thank you.

      18                   THE COURT:    Yes.

      19                   MR. GILLIS:    Your Honor, there would be

      20    nothing unduly prejudicial or unfair in our using

      21    that argument in our closing.           It doesn't even meet

      22    the standard that the defense has set forth in page


     Casamo & Associates                 703 837 0076               www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 20 of 36 PageID# 964

                                                                                 19
                                      Proceedings                         5/17/2019


       1    three.    It does not constitute unfair prejudice to

       2    call a spade a spade in closing argument.          It would

       3    not confuse or mislead the jury because it is

       4    integral to the conspiracy that we have charged that

       5    there was a payment immediately back to Alptekin as

       6    soon as Alptekin paid FIG.       So there would be no

       7    economic reason for that to take place.          And, indeed,

       8    as the evidence will infer and show to the jury or

       9    the jury would be permitted to infer that this was

      10    simply an extension of what was agreed to when the

      11    government of Turkey was giving the green light for

      12    the budget in this case and when the involvement of

      13    the Turkish officials was plainly controlling the

      14    direction of this project.

      15                   So, Your Honor, it is perfectly appropriate

      16    to argue these things.       It does not meet any of the

      17    standards for finding argument improper.          First, the

      18    evidence will certainly permit the jury to make that

      19    inference that this was a payment back to Alptekin

      20    for an illicit purpose.       That is one of the standards

      21    that the defense itself mentions on page five of

      22    their arguments, that it need not be simply illegal


     Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 21 of 36 PageID# 965

                                                                                 20
                                      Proceedings                         5/17/2019


       1    but this payment was certainly illicit as part and

       2    parcel of this conspiracy as we have charged.           It is

       3    a 20 percent payment back immediately after the

       4    payment was made.       It strongly infers that the

       5    initial payment from Alptekin to FIG came from

       6    somewhere else, that is, the government of Turkey, if

       7    FIG is immediately kicking back 40 percent -- or

       8    rather 20 percent in the form of $40,000.

       9                   So it does not result in a -- the evidence

      10    will permit the jury to make that inference.          It will

      11    not mislead the jury.       This is an integral part of

      12    our case against the defendant.          It is not unfairly

      13    prejudicial because it falls within the definition of

      14    what a kickback is.       It's not as if we're using some

      15    pejorative slang term to refer to the defendant.           We

      16    are using what is a dictionary definition of the term

      17    "kickback."       And it also would not introduce

      18    prejudicial extraneous matters that would confuse or

      19    mislead the jury.       The evidence will be ample on this

      20    point, Your Honor, and so it would be perfectly

      21    appropriate to allow us to refer to it.

      22                   At the very least, Your Honor, we submit


     Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 22 of 36 PageID# 966

                                                                                  21
                                         Proceedings                       5/17/2019


       1    that this -- at least this aspect of the defendant's

       2    motion is premature.         The Court should first see what

       3    the evidence has been and what inferences that

       4    evidence would permit and what then would be

       5    appropriate arguments to the jury.            But if the Court

       6    is inclined to rule now, we certainly believe that

       7    it's perfectly appropriate for us to do that.            Thank

       8    you, Your Honor.

       9                   THE COURT:    All right.     Thank you.

      10                   Counsel, I'll give you the last word on

      11    this.   Why shouldn't the Court wait and see what the

      12    evidence is?

      13                   MR. MURPHY:    Your Honor, that's certainly a

      14    possibility, but, frankly, respectfully, the Court

      15    has all the information now that it needs to make

      16    this decision now.       The government does not allege in

      17    its indictment that the payments themselves were

      18    illegal or even illicit.          And you just heard from

      19    Mr. Gillis, and he didn't argue that the payments

      20    themselves were illegal.          Now, he used the term

      21    "illicit," but what he's really saying is that the

      22    payments were part of a broader what he calls an


     Casamo & Associates                 703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 23 of 36 PageID# 967

                                                                                  22
                                         Proceedings                       5/17/2019


       1    illegal scheme but that's not the right way to look

       2    at it.    The point -- first of all, that actually

       3    presumes that Mr. Rafiekian is guilty of the crimes

       4    for which he's being charged.           But second, the issue

       5    isn't whether the payments were part of some broader

       6    illegal scheme.       The issue is whether the payments

       7    themselves, independent of the crimes being charged,

       8    were illegal.       Now, in the government's brief, they

       9    concede that the term "kickback" implies illegality,

      10    but, again, they have not said that those payments

      11    themselves were actually illegal.            So it is

      12    appropriate for resolution now.

      13                   THE COURT:    All right.     Thank you.

      14                   MR. MURPHY:    Thank you.

      15                   THE COURT:    Let me first deal with the

      16    motion to preclude any reference to kickback.            The

      17    Court, at this time, is going to grant the motion to

      18    the extent that the reference to a kickback will not

      19    be mentioned during the course of the trial itself,

      20    either in opening or during the presentation of the

      21    evidence.       And the Court is going to reserve on that

      22    issue with respect to closing argument based on the


     Casamo & Associates                 703 837 0076                www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 24 of 36 PageID# 968

                                                                                23
                                      Proceedings                        5/17/2019


       1    evidence that the Court hears.

       2                   Let me speak also to the motion to compel

       3    records.       In that motion, the defendant asked the

       4    Court to compel the United States to produce two

       5    categories of documents.       The first is all

       6    information within the United States government's

       7    possession, including the State Department and the

       8    intelligence agencies, that indicates that President

       9    Erodgan has ever been a member of or otherwise

      10    affiliated with or sympathetic to the Muslim

      11    Brotherhood.       And secondly, all information within

      12    the United States government's possession, including

      13    the State Department, that tends to show that the

      14    Turkish government officials, including President

      15    Erodgan, would disagree or disapprove of any

      16    comparison between Fethullah Gulen or his followers

      17    and the Muslim Brotherhood.

      18                   The motion obviously needs to be considered

      19    against the backdrop of the indictment that was

      20    returned in this case.       That indictment charges the

      21    defendant with conspiracy to act as an agent of a

      22    foreign government and to make false statements and


     Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 25 of 36 PageID# 969

                                                                                24
                                      Proceedings                        5/17/2019


       1    omissions in a FARA filing and acting in the United

       2    States as an agent of a foreign government,

       3    specifically Turkey.      In that regard, the indictment,

       4    in large part, focuses on the publication of an op-ed

       5    entitled, "Our Ally Turkey is in Crisis and Needs Our

       6    Support," which was published in The Hill Newspaper

       7    on November 8, 2016.      The op-ed, which listed Michael

       8    Flynn as its author, blamed Gulen for an attempted

       9    coup in Turkey and included an unflattering

      10    comparison of Gulen to members of the Muslim

      11    Brotherhood.      Some news articles indicate that

      12    Erodgan, the Turkish president, is an ally of and

      13    sympathetic to the Muslim Brotherhood, and the

      14    defendant now seeks to compel the government to

      15    produce any documents probative of Erodgan's

      16    connection to the Muslim Brotherhood based on the

      17    government's obligations under Brady versus Maryland.

      18                   The indictment also describes several wire

      19    transfers between FIG, Inovo and the defendant

      20    Alptekin from September to November 2016.          These

      21    payments relate to various advisory services.

      22                   The issue is everyone seems to agree that


     Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 26 of 36 PageID# 970

                                                                                25
                                      Proceedings                        5/17/2019


       1    the -- it's going to be -- there's an argument to be

       2    made based on the relationship or attitudes of the

       3    Turkish government or President Erodgan and the

       4    Muslim Brotherhood.       But the issue is whether this

       5    information is required under Brady versus Maryland.

       6    In that case, the Supreme Court held that the

       7    suppression by the government of evidence favorable

       8    to an accused violates due process where the evidence

       9    is material either to guilt or punishment

      10    irrespective of the good faith or bad faith of the

      11    prosecution.       Under Brady and also under Giglio, the

      12    government is required to produce and disclose not

      13    only evidence favorable to the accused when it's

      14    material -- is only required to disclose evidence

      15    favorable to the accused when it's material such that

      16    prejudice would ensue from its suppression.          And with

      17    respect to materiality regarding the inquiry is

      18    whether the favorable information could reasonably be

      19    taken to put the whole case in such a different light

      20    as to undermine confidence in the verdict.

      21                   Here the Court has reviewed the detailed

      22    filings and has reflected on the probative value of


     Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 27 of 36 PageID# 971

                                                                                26
                                      Proceedings                        5/17/2019


       1    what the defendant seeks, and the Court concludes

       2    that the documents the defendant seeks to compel are

       3    simply too attenuated to qualify as material under

       4    Brady or Giglio.       The defendant's broad document

       5    request extend to any government documents indicative

       6    of ties between Erodgan and the Turkish government

       7    and the Muslim Brotherhood, and this request is

       8    premised on the argument that because of President

       9    Erodgan and his government's ties to the Muslim

      10    Brotherhood, they would not have signed off on the

      11    publication of an op-ed that includes one sentence

      12    unfavorably equating Gulen to members of the Muslim

      13    Brotherhood.       And in making this argument, the

      14    defendant, in substance, contends that a conspiracy

      15    to act as an agent of Turkey, as the defendant is

      16    charged with doing, is simply less likely if his

      17    goals and those of the Turkish government diverged in

      18    any way.       However, the conspiracy alleged in the

      19    indictment was for the specific purpose of

      20    discrediting Gulen.       Such a conspiracy could have

      21    existed even if the defendant's interests and those

      22    of the Turkish government only converged with respect


     Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 28 of 36 PageID# 972

                                                                                   27
                                         Proceedings                        5/17/2019


       1    to one particular issue.          And the documents that

       2    Rafiekian seeks are not plausibly probative of

       3    whether Erodgan and the Turkish government would have

       4    signed off on an op-ed that included a line critical

       5    of the Muslim Brotherhood.

       6                   So for these reasons, the Court concludes

       7    that the plaintiff (sic) has not demonstrated

       8    materiality or prejudice with respect to his

       9    inability to access the documents he seeks, and the

      10    Court is going to deny that request.

      11                   Mr. Trout, with respect to your other

      12    request, there's really nothing before the Court.             If

      13    you want the Court to rule on anything along the

      14    lines that you're requesting, you should file a

      15    motion.

      16                   MR. TROUT:    All right.     Very well, Your

      17    Honor.    Thank you.

      18                   THE COURT:    All right.     Anything further?

      19    I assume everything is on tract otherwise?

      20                   MR. GILLIS:    Perfectly on track, Your

      21    Honor.

      22                   THE COURT:    All right.     Good.


     Casamo & Associates                 703 837 0076                www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 29 of 36 PageID# 973

                                                                                  28
                                         Proceedings                       5/17/2019


       1                   MR. GILLIS:    If I may -- if I could confer

       2    with counsel for one moment.

       3                   THE COURT:    Yes.

       4                   (Discussion between counsel out of

       5    hearing.)

       6                   MR. GILLIS:    Excuse me.    Pardon me, Your

       7    Honor.    One matter that I would like clarified is to

       8    have the defense confirm that they will not be

       9    offering any classified information.           They received

      10    class -- they received security clearances in order

      11    to speak with the defendant, who may have had

      12    classified information that they may have found to be

      13    relevant in this case.

      14                   THE COURT:    Right.

      15                   MR. GILLIS:    There was a deadline for

      16    filing a CIPA Section 5 notice that has come and

      17    passed.

      18                   With respect to our motion to continue a

      19    portion of our responsibilities to produce classified

      20    information, we've been able to present or will be

      21    able to present that in an unclassified form.           So

      22    there's no additional classified discovery that we


     Casamo & Associates                 703 837 0076                www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 30 of 36 PageID# 974

                                                                                    29
                                         Proceedings                         5/17/2019


       1    expect at this time.         So I would like to confirm that

       2    that -- that there will be --

       3                   THE COURT:    Have you presented that

       4    unclassified form to the defendants?

       5                   MR. GILLIS:    We have presented them with a

       6    protective order that would be necessary, and we hope

       7    to have that agreed upon.          And then we will produce

       8    the remaining documents.          They are only arguably

       9    relevant, Your Honor.         And so out of an abundance of

      10    caution, we plan to produce it to them.             If we're

      11    unable to reach an agreement on the protective order,

      12    we'll go back to our principals and get some further

      13    instructions on that.

      14                   THE COURT:    All right.

      15                   MR. GILLIS:    We have -- just to inform the

      16    Court, we have, at this point, just 50 pages or so

      17    remaining in what we will produce upon agreement upon

      18    this protective order.          And apart from that, we are

      19    done with producing our discovery.

      20                   THE COURT:    All right.      Mr. MacDougall.

      21                   MR. MACDOUGALL:     Your Honor, if I may

      22    address the CIPA 5 issue first.             And if we had


     Casamo & Associates                 703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 31 of 36 PageID# 975

                                                                                30
                                      Proceedings                        5/17/2019


       1    misread the Court's prior direction, we apologize.

       2    Certainly we had relied upon the colloquy the Court

       3    had with Ms. Mitchell on April 19th to have all of

       4    the CIPA notices and other notices filed seven days

       5    after the government completed its production of

       6    classified information.

       7                   Now, I understand the Court entered an

       8    order on May 7th that was issued pursuant to a motion

       9    filed in a SCIF by the government I believe that day.

      10    I was out of the country until that Friday.

      11    Mr. Trout and I was the only member of the defense

      12    team cleared.       Mr. Trout was not cleared until the

      13    9th.   We both went in on the 10th and looked at it

      14    and realized that the order had already been filed.

      15                   We want to take the opportunity while we're

      16    before the Court to ask the Court's indulgence that

      17    if we do -- and we haven't decided whether we need to

      18    or not -- wait until the government, which as I

      19    understand, Monday will complete its classified

      20    information production, and then we would file a CIPA

      21    5 notice if one were necessary by the 28th, the 27th,

      22    Monday, being Memorial Day.


     Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 32 of 36 PageID# 976

                                                                                   31
                                         Proceedings                        5/17/2019


       1                   THE COURT:    All right.     I'll allow you to

       2    do that.

       3                   MR. MACDOUGALL:      Thank you, Your Honor.

       4                   THE COURT:    All right.

       5                   MR. MACDOUGALL:      With regard to that date

       6    of May 28th, again, just because of some of the shift

       7    in dates, we want to be certain that we were in line

       8    with the Court's view and the government's that our

       9    remaining pretrial motions are also due on May 28th,

      10    which will be seven days after the last production.

      11                   THE COURT:    I think that's right.

      12                   MR. MACDOUGALL:      Thank you, Your Honor.

      13                   THE COURT:    Do you want to be heard on this

      14    at all, Mr. --

      15                   MR. GILLIS:    No, Your Honor.

      16                   THE COURT:    Okay.    The 28th is fine.

      17                   MR. GILLIS:    Pardon me.    I just neglected

      18    to say one thing.       We do -- may we approach about

      19    this, Your Honor?

      20                   THE COURT:    Yes.    Let me let Mr. MacDougall

      21    finish --

      22                   MR. GILLIS:    Okay.    I beg your pardon.


     Casamo & Associates                 703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 33 of 36 PageID# 977

                                                                                    32
                                        Proceedings                          5/17/2019


       1                   MR. MACDOUGALL:    So the 28th would be,

       2    again, based upon our reading of the record, the day

       3    that all of our pretrial motions are due.

       4                   THE COURT:   Right.

       5                   MR. MACDOUGALL:    Two other matters very

       6    briefly, Your Honor.        With regard to Covington, we

       7    would anticipate filing a motion, which we'll serve

       8    on Covington.       There's a very large production that

       9    they've made.       There are 32 documents we've

      10    identified.       They're heavily redacted.        In our

      11    inquiries to Covington, they've told us that they are

      12    not producing a privilege log.             So those documents

      13    are redacted for whatever reasons they're redacted,

      14    and we propose to submit those to the Court for

      15    in-camera review.

      16                   THE COURT:   All right.

      17                   MR. MACDOUGALL:    And we'll file that --

      18                   THE COURT:   All right.       And the Court knows

      19    it has under advisement the competing protective

      20    orders on that with respect to the use of those at

      21    trial, and I'll issue something shortly if -- I'm

      22    assuming that's not holding up anything that's


     Casamo & Associates                703 837 0076                    www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 34 of 36 PageID# 978

                                                                                 33
                                         Proceedings                      5/17/2019


       1    between --

       2                   MR. MACDOUGALL:     No, Your Honor.    That was

       3    my other question.       Thank you, Your Honor.

       4                   THE COURT:    All right.     I'll see counsel at

       5    the bench.

       6                   (Whereupon, the following bench conference

       7    was had:)

       8                   MR. GILLIS:    I just wanted to inform the

       9    Court that I told defense counsel we are going to be

      10    filing a superseding indictment.            If I may, Your

      11    Honor, we're filing a superseding indictment but

      12    solely to correct one statement in the indictment,

      13    and then we also are going to incorporate our bill of

      14    particulars into that but that we -- no substantive

      15    changes whatsoever --

      16                   THE COURT:    When are you going to issue it?

      17                   MR. GILLIS:    I expect to present it next

      18    week, Your Honor.

      19                   THE COURT:    All right.

      20                   MR. GILLIS:    But it's a purely technical

      21    correction, Your Honor.

      22                   THE COURT:    All right.     Well, let's get it


     Casamo & Associates                 703 837 0076                www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 35 of 36 PageID# 979

                                                                                  34
                                         Proceedings                       5/17/2019


       1    filed as soon as possible.

       2                   MR. GILLIS:    Absolutely, Your Honor.

       3                   THE COURT:    Thank you.

       4                   (Whereupon, the bench conference

       5    concluded.)

       6                   THE COURT:    All right.      Counsel is excused.

       7                   MR. GILLIS:    Thank you, Your Honor.

       8                   (Whereupon, at 10:25 a.m., the

       9                   proceedings concluded.)

      10

      11                                 *   *   *   *   *

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22


     Casamo & Associates                 703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 138 Filed 05/21/19 Page 36 of 36 PageID# 980

                                                                                35
                                      Proceedings                        5/17/2019


       1            COMMONWEALTH OF VIRGINIA AT LARGE, to wit:

       2            I, LAQUICIA THOMAS, Court Reporter and Notary

       3    Public in and for the Commonwealth of Virginia at

       4    Large, and whose commission expires February 28, 2022,

       5    do certify that the foregoing is a true, correct, and

       6    full transcript of the proceedings.

       7            I further certify that I am neither related to

       8    or associated with any counsel or party to the

       9    proceedings; nor otherwise interested in the event

      10    thereof.

      11

      12

      13                             ________________________________

      14                             LaQuicia Thomas

      15                             Notary Public

      16                             Commonwealth of Virginia at Large

      17                             Notary No. 7363169

      18

      19

      20

      21

      22


     Casamo & Associates             703 837 0076                   www.casamo.com
